DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1-7, 9, 12, and 19-20 are objected to because of the following informalities: 
(1) Regarding claim 1:
Line 18 recites “Modulation Format Selectable (MFS signal”; the examiner suggest changing to “Modulation Format Selectable (MFS) signal”.
(2) Regarding claim 7:
Line 6 recites “user of said device”; the examiner suggests changing to “user of said mobile device”.
(3) Regarding claim 9:
Line 3 recites “further comprising the steps of:|”; the examiner suggests changing to “further comprising the steps of:”
Line 6 recites “user of said device”; there is a lack of antecedent basis, the examiner suggests changing to “user of said automobile”.
Line 7 recites “generating in said first automobile”; there is a lack of antecedent basis, the examiner suggests changing to “generating in said  automobile”.
Claim 9 depends on claim 8, and line 7 recites “generating in said first automobile a digital signal”. The examiner suggests changing to “generating in said first automobile the digital signal” because “a digital signal” is introduced in line 15 of claim 8.
(4) Regarding claim 15:
 Line 19 recites “Modulation Format Selectable (MFS signal”; the examiner suggest changing to “Modulation Format Selectable (MFS) signal”.
(5) Regarding claim 19:
Line 1 recites “The method of claim 8, wherein said- transmitting”; the examiner suggests changing to “The method of claim 8, wherein said transmitting”.
(6) Regarding claim 20:
Line 1 recites “The method of claim 15, wherein said---“; the examiner suggests changing to “The method of claim 15, wherein said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Li (US 6,657,559 B1) and Feher (US 6,757,334 B1).
(1) Regarding claim 15:
Ikeda discloses a method comprising the steps of:
receiving in a device a first modulated signal (the radio wave received by the GPS antenna 5, para. 0040);
demodulating said first modulated signal into a first demodulated signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040);
processing said first demodulated signal into a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040);
providing said processed location finder signal to an interface unit of said device, for storing, displaying control of navigation of said device, or for transmitting said processed location finder signal (on the basis of the map information read from the recording medium 9 and the automobile's current location information computed by the positioning section 4, the display driver 17 generates an image signal indicative of the automobile's current location and outputs the generated image signal to the display monitor 3, para. 0061, 0036);
processing in said device a camera provided signal into a processed camera signal; providing said processed camera signal to an interface unit, storing, displaying or transmitting said processed camera signal (in-car camera 3c and a front camera 3d are disposed on the display monitor section 3. The in-car camera 3c is disposed on the display screen section 3a side of the display monitor 3 and the front camera 3d on the opposite side to image the front direction of the automobile. The display monitor 3 is disposed between the front glass of the automobile and the driver such that it does not block the driver's front view. This disposition of the display monitor 3 allows the in-car camera 3c to image the interior of the automobile and the front camera 3d to image the front view of the automobile, para. 0047, it is inherently that the signal from camera 3c and 3d has been processed before displaying on display monitor 3);
receiving in said device a second modulated signal (infrared luminance modulating signal, para. 0043), wherein said second modulated signal is a modulated remote control (RC) signal (infrared luminance modulating signal from remote controller 8 of figure 2, para. 0043); and provide said demodulated remote control signal for control of said device (Upon the operation of the emergency key Sa, the navigator system 1 sends the status information at this moment and the image/audio data taken upon the operation of the emergency key 8 to the service server 500, para. 0082)
Ikeda fails to explicitly disclose (a) demodulating said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal; processing said demodulated RC signal into a processed RC signal; providing said processed RC signal to a processor for control of said device; and (b) generating in said device a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises a Bit Rate Agile (BRA), Modulation Format Selectable (MFS) signal; and transmitting said processed digital signal.
With respect to (a), in the same field of endeavor, Li discloses a receiver of an infrared remote control signal comprises a demodulation circuit for receiving the said infrared modulation signal and demodulating the said signal into an encoded pulse signal; a wire driver circuit of a receiving part for converting the demodulated encoded pulse signal and then transmitting it to the mainframe of the computer (col. 2, lines 24-30, col. 3, lines 16-30).
It is desirable to demodulate said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal; processing said demodulated RC signal into a processed RC signal because it convert the infrared remote control signal to correct format for controlling the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Li in the method of Ikeda for the benefit to enable converting the infrared remote control signal to correct format for controlling the device.
With respect to (b), Feher discloses a generic transmitter (TX) block-implementation of a Bit Rate Agile (BRA), Modulation Format Selectable (MFS) hardware in figure 1b, wherein the transmitter comprises agile cascaded mis-matched processor 132 that receives from time division multiplexed (TDMA) 124 digital signal, and for forward to Quad Modulator 133 for modulation and transmitted (col. 14, lines 23-51).
It is desirable to generate in said device a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises a Bit Rate Agile (BRA), Modulation Format Selectable (MFS) signal; and transmitting said processed digital signal because it increase spectral efficiency and enhanced end-to-end performance (col. 3, lines 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Feher in the method of Ikeda and Li for the benefit of improving spectral efficiency and enhanced end-to-end performance.
(2) Regarding claim 16:
Ikeda, Li, and Feher discloses all subject matter of claim 15, and Ikeda further discloses said device is embodied in an automobile (navigation system 1 in an automobile 100 as shown in figure 1), and processing in a processor a sensor generated signal into a processed sensor signal (shock sensor 48 is installed on a predetermined position of the automobile 100 to detect a shock for example applied to the automobile. A plurality of shock sensors 48 may be installed on predetermined positions on the automobile 100 to properly detect shocks applied to various portions of the automobile 100. The shock information detected by the shock sensor 48 is transmitted to the navigator main frame 2 to be captured by the controller 19, para. 0051); providing said processed sensor signal for display, for control of said device, for storage, or for transmission of said processed sensor signal (controller 19 of the navigator system 1 determines whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076).
Feher further discloses said BRA, MFS signal, comprises a code selectable Orthogonal Frequency Division Multiplex (OFDM) signal (Within an interface unit (IU) 107 in FIG. 1a a generalized block diagram of an embodiment of this inventive Transceiver 100 is shown and includes a BRA 102, MFS, CS, MM filtered and RF frequency agile enhanced spectral efficiency, high performance Transceiver block diagram. In the FIG. 1a embodiment, signals 150 on input leads 101 may also represent Spread Spectrum, CDMA, WCDMA, CSMA, TDMA, FDMA or continuous single channel "Clear Mode", or other signals such as FDM and orthogonally frequency division multiplexed Orthogonally Frequency Division Multiplexed (OFDM) signals and IU port configurations, col. 12, line 58 – col. 13, line 16).
It is desirable for said BRA, MFS signal, comprises a code selectable Orthogonal Frequency Division Multiplex (OFDM) signal because it increase spectral efficiency and enhanced end-to-end performance (col. 3, lines 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Feher in the method of Ikeda and Li for the benefit of improving spectral efficiency and enhanced end-to-end performance.
(3) Regarding claim 18:
Ikeda, Li, and Feher disclose all subject matter of claim 15, and Feher further discloses said digital signal comprises Time Constrained Signal (TCS) wave form and Long Response (LR) filtered signal (twenty-second embodiment, col. 42, line 66 – col. 43, line 10).
It is desirable to have said digital signal comprises Time Constrained Signal (TCS) wave form and Long Response (LR) filtered signal because it increase spectral efficiency and enhanced end-to-end performance (col. 3, lines 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Feher in the method of Ikeda and Li for the benefit of improving spectral efficiency and enhanced end-to-end performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Li (US 6,657,559 B1) and Feher (US 6,757,334 B1) as applied in claim 15, and further in view of NPL (EP1379063 A1, published on 1/7/2004).
Ikeda, Li, and Feher disclose all subject matter of claim 15, and Feher further discloses transmitting said processed TCS waveform and LR filtered signal is used in multimode communications, or broadcasting, or teleinformatics or telemetry systems (These units provide optional ACM filtered/processed BRA cross-correlated or not-crosscorrelated I and Q signals to the Quadrature Modulator unit 10a .10 which in turn provides the signal of amplification to Amplifier (Amp) 10a.11 and to output port 10a.12 for signal transmission or broadcasting, col. 24, lines 42-47).
It is desirable to transmit said processed TCS waveform and LR filtered signal is used in multimode communications, or broadcasting, or teleinformatics or telemetry systems because it increase spectral efficiency and enhanced end-to-end performance (col. 3, lines 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Feher in the method of Ikeda and Li for the benefit of improving spectral efficiency and enhanced end-to-end performance.
Ikeda, Li, and Feher fail to disclose processing a camera generated image into a three dimensional (3D) image; and displaying said three dimensional (3D) image.
However, NPL teaches a mobile phone that includes a single camera for picking up a 2D image of a subject, a 3D image creation section for providing the 2D image with parallax information to create a 3D image and a display unit for displaying the 3D image(abstract, para. 0009).
It is desirable to process a camera generated image into a three dimensional (3D) image; and displaying said three dimensional (3D) image because it adds depth to a stereoscopic image and provide more realistic and lively image (para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the method of Ikeda, Li, and Feher for the benefit of adding depth to a stereoscopic image and provide more realistic and lively image.

Allowable Subject Matter
Claims 8, 10-11, and 13-14 are allowed.
Claims 1-7, 9, 12, and 19-20 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
(1) Regarding claims 1-7:
The present invention describes a method comprising the steps of receiving, in a mobile device, a first received signal; processing said first received signal into a first processed signal, wherein said first processed signal is a processed location finder signal; providing said processed location finder signal to an interface unit of said mobile device, for storing, displaying or transmitting said processed location finder signal; generating, in said mobile device, a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises Time Constrained Signal (TCS) waveform; filtering said TCS waveform in a filter into a Long Response (LR) filtered signal; transmitting said processed TCS waveform and LR filtered signal; receiving, in said mobile device, a second received signal; demodulating said second received modulated signal into a demodulated signal; processing said demodulated signal into a second processed signal, said second processed signal comprises a Bit Rate Agile (BRA), Modulation Format Selectable (MFS signal; and transmitting said second processed signal.  The closest prior art, Ikeda et al. (US 2002/0041240 A1) in view of Feher (US 6,757,334 B1) together disclose a status notification system on an vehicle, but fails to disclose generating, in said mobile device, a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises Time Constrained Signal (TCS) waveform; filtering said TCS waveform in a filter into a Long Response (LR) filtered signal; transmitting said processed TCS waveform and LR filtered signal; receiving, in said mobile device, a second received signal; demodulating said second received modulated signal into a demodulated signal; processing said demodulated signal into a second processed signal, said second processed signal comprises a Bit Rate Agile (BRA), Modulation Format Selectable (MFS signal; and transmitting said second processed signal.
(2) Regarding claims 8-14 and 19:
The present invention describes a method having comprising the steps of receiving in an automobile a received signal; processing said received signal into a processed signal, wherein said processed signal is a processed location finder signal; providing said processed location finder signal to an interface unit for storage, or display, or control of navigation, or for transmission of said processed location finder signal; processing in a processor of said automobile a sensor generated signal into a processed sensor signal; providing said processed sensor signal for display, for control of said automobile, for storage, or for transmission of said processed sensor signal; generating, in said automobile, a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises Time Constrained Signal (TCS) waveform; filtering said TCS waveform in a filter into a Long Response (LR) filtered signal; and transmitting said processed TCS waveform and LR filtered signal to a vehicle, or to a subscriber of a cellular system or to a base station.  The closest prior art, Ikeda et al. (US 2002/0041240 A1) in view of Feher (US 6,757,334 B1) disclose a status notification system on an vehicle, but fails to disclose generating, in said automobile, a digital signal; processing said digital signal into a processed digital signal, wherein said processed digital signal comprises Time Constrained Signal (TCS) waveform; filtering said TCS waveform in a filter into a Long Response (LR) filtered signal; and transmitting said processed TCS waveform and LR filtered signal to a vehicle, or to a subscriber of a cellular system or to a base station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2004/0167711 A1) discloses a simple navigation system and method.
Kelly et al. (US 2003/0195676 A1) discloses a fuel and vehicle monitoring system and method.
Doyle et al. (US 2003/0159044 A1) discloses a secure integrated device with secure, dynamically-selectable capabilities.
Narayanaswami (US 6,678,535 B1) discloses a pervasive dock and router with  communication protocol converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/1/2022